DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "1:3.6”.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.
The examiner suggests the amendment of claim 3 by replacing the limitation “1:3.6” with “1:1”.
Claim 19 recites the limitation “wherein the non-aqueous component of the base”.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claim 20 recites the limitation “wherein the water is present in an amount ranging from about 65 wt. % to about 80 wt %”. There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sartingen et al. (US 2015/0118177 A1).
Sartingen et al. (US’ 177 A1) teaches a care cosmetic cleaning composition comprising  opacifiers include glycol distearate in the amount of 0.01 to 5%  as claimed in claims 1 and 7-10 (see page 2, paragraphs, 0029-0035 and claim 9), wherein the cosmetic composition is substantially free of styrene as claimed in claim 6 and wherein the pH of the composition in the range of 5.5 to 6 which is acidic pH as claimed in claim 11 (see page 10, paragraph, 0261), wherein the composition comprises ionic polymers (cationic polymers) include polyquaternium-7 (copolymer of acrylamide and a diallyl dimethylammonium chloride) in the amount of 0.2 to 3 wt % as claimed in claims 12-15 (see 9, paragraphs, 0207-0220), wherein the cosmetic composition also comprises non-aqueous components include fatty acids as claimed in claim 19 (see page 4, paragraph, 0088), water in the amount of 45 to 75 wt % which is overlapped with the claimed range as claimed in claim 20 (see page 4, paragraph, 0097) and wherein the composition is a cosmetic cleaning composition as claimed in claim 21 (see abstract).  

However, Sartingen et al. (US’ 177 A1) clearly teaches a cosmetic cleaning composition comprising opacifiers as the first components that include glycol distearate in the amount of 0.01 to 5%  as claimed (see page 2, paragraphs, 0029-0035 and claim 9) and ionic polymers (cationic polymers) as the second components that include polyquaternium-7 (copolymer of acrylamide and a diallyl dimethylammonium chloride) in the amount of 0.2 to 3 wt % as claimed (see 9, paragraphs, 0207-0220).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of the first components and the second components in the cosmetic composition so as to get the maximum effective amounts of these ingredients and their ratios in the cosmetic cleaning composition. The person of ordinary skill in the art would expect such a cleaning composition to have properties similar to those claimed, absent unexpected results.
With regards to claims 4 and 5, Sartingen et al. (US’ 177 A1) as mentioned above, does teach the first component that include glycol distearate in the amount of 0.01 to 5%  as claimed in claims 1 and 7-10 (see page 2, paragraphs, 0029-0035 and claim 9) and ionic polymers (cationic polymers) as the second component that include polyquaternium-7 (copolymer of acrylamide and a diallyl dimethylammonium chloride) in the amount of 0.2 to 3 wt % as claimed  (see 9, paragraphs, 0207-0220) and wherein the first component and the second component represent the stability control system, and, thus, the person of the ordinary skill in the art would expect such a cosmetic composition to have similar stability control system as claimed in claims 4 and 5 based on the presence of the first component and the second component in the cosmetic 
With regards to claims 17 and 18, Sartingen et al. (US’ 177 A1) as mentioned above, does teach a cosmetic cleaning composition comprising cleaning ingredients similar to those claimed (see the Office action, paragraph, 4), and, thus, the person of the ordinary skill in the art would expect such a cosmetic cleaning composition to have similar physical properties of separation stability and opaque as claimed, absence of unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761